Per Curiam:

Rafael M. Baralt, Jr., y Travelers Fire Insurance Company interpusieron demanda contra Enrique Báez García y United States Fidelity Guarantee Company en reclamación de daños y perjuicios provenientes de un acci-dente de automóviles.. Contestada la demanda y después de celebrarse un juicio en los méritos, la corte a quo dictó sen-tencia condenando a los demandados a pagar (1) a Travelers Fire Insurance Company la suma de $1667; (2) a Rafael M. Baralt, Jr., la suma de $16,555.15; y (3) a la sociedad de gananciales integrada por Rafael M. Baralt, Jr., y Luz María Soltero de Baralt, la suma de $5,799.14, más las costas y $500 para honorarios de abogado. La responsabilidad de la demandada United States Fidelity and Guarantee Co. en dicha sentencia quedó limitada a $10,000 en cuanto concierne a daños personales y a $1,000 en cuanto a los daños a la pro-piedad más las costas y honorarios de abogado.
Los demandados apelaron. En su primer señalamiento de error impugnan, por ser excesiva, la suma de $16,555.15 concedida al demandante Baralt, Jr., en concepto de daños y perjuicios.
En relación con los daños sufridos por este demandante la corte a quo formuló las siguientes conclusiones de hecho:
“9. En la colisión antes descrita el demandante Rafael M. Baralt, Jr., sufrió lesiones en su cuerpo, incluyendo una severa *125contusión en el lado izquierdo del pecho y una fractura com-puesta de la patella de su pierna derecha, desarrollándosele luego una intensa flebitis en extremo dolorosa. Fué hospitalizado en la clínica del Dr. Pavía Fernández en la ciudad de San Juan desde noviembre 5 de 1951 hasta noviembre 25 del mismo año y después quedó recluido en su hogar hasta principios del mes de enero del año 1952. Fué atendido por el Dr. León Sheplan quien le operó la pierna derecha y le removió cierto hueso de la rodilla, el cual normalmente sirve para proteger la rodilla contra golpes. Asimismo quedó roto un tendón extensor que es el que facilita poder levantar la pierna con el muslo. En consecuen-cia la pierna derecha ha quedado en tal condición que ahora no puede sin dolor caminar ligero, ni correr, ni subir escaleras, ni hacer esfuerzo extraordinario alguno.
“10. .......
“11. El demandante Baralt pagó al Dr. León Sheplan, por ser-vicios profesionales prestados a él y su esposa, la suma de $400. Tuvo necesidad de utilizar enfermeras especiales, las señoras Ce-deño y Valencia, a las cuales satisfizo la cantidad total de $982 en distintos pagos. Por tratamientos de fisioterapia pagó la cantidad de $45. En muletas, medicinas, y gastos necesarios de farmacia tuvo que pagar unos $70. Y por reclusión de él en la clínica del Dr. Pavía pagó $400.03, y por reclusión de su esposa en la misma clínica $378.01. En total, los anteriores desem-bolsos montaron a la suma de $2,275.04.
“12. El demandante Baralt es accionista y trabaja en una firma de corredores de seguros llamada J. M. Saldaña, Inc. Durante los últimos dos o tres años los ingresos brutos anuales de dicho demandante fluctuaban entre nueve a catorce mil dólares. Con motivo de las lesiones sufridas en este accidente, Baralt tuvo que .dejar de trabajar durante dos meses por lo menos, re-duciéndosele así sus ingresos en una cantidad que razonable-mente estimamos en la suma de $2,000.”
Y en sus conclusiones de derecho resolvió:
“6. La fractura sufrida en su pierna por el demandante Baralt, la operación a que fué sometido, el tratamiento subsi-guiente, su reclusión en la clínica y luego en su hogar durante más de dos meses, los intensos sufrimientos mentales y morales consiguientes a todo ello, y las consecuencias de tal lesión, justi-fican la concesión de indemnización a dicho demandante en la suma de $16,555.15.”
*126Los apelantes conceden que de esta suma total de $16,555.15, corresponden a los desembolsos hechos por Baralt, Jr., entre hospital, especialistas, enfermeras, etc., la cantidad de $1,555.15 y por dinero que dejó de percibir durante su au-sencia del trabajo, $2,000, o sea, en total $3,555.15. La dife-rencia entre la suma total concedida a Baralt, Jr., como indem-nización y esta última suma, sería $13,000 que fué lo concedí-dole por los sufrimientos mentales y morales y las consecuen-cias de la lesión por él recibida. La verdadera controversia gira, alrededor de esta partida de $13,000.
Las heridas recibidas por el demandante Baralt, Jr., con-sistieron de una fractura compuesta de la patella derecha y de una contusión en el lado izquierdo del pecho. La patella es el “hueso pequeño enfrente de la coyuntura de la rodilla. Es parte de la coyuntura.” “La patella es parte del tendón en cualquier fractura de la patella.” El tendón estaba par-tido. Baralt, Jr., fué sometido a una operación y se le remo-vió el hueso (patella) y se le cosió el tendón. Cuando se re-mueve la patella hay pérdida definitiva de extensión completa de la coyuntura de la rodilla y debilitamiento de ésta cuando está en una posición erecta como cuando se suben escaleras. “Cuando se anda corrientemente no es muy importante. Pero para andar mucho o para subir es muy importante.” En cuanto al resultado de la operación, declaró el Dr. Sheplan, quien fué el facultativo que le atendió: “Él recobró bastante bien de la operación, pero todavía tiene atrofia considerable de los músculos alrededor de la rodilla, especialmente de los cuadraceps, con alguna debilidad al subir escaleras y dolor cuando anda mucho.” Respecto a las consecuencias probables de la fractura, declaró el mismo testigo, que la más seria com-plicación es artritis de la rodilla, que se desarrolla a veces en la coyuntura de la rodilla; que no estaba padeciendo de artritis; que ésta le puede sobrevenir aunque eso no es nada más que una posibilidad.
El demandante fué operado el día 6 de noviembre de 1951. Durante los primeros diez días sufrió considerable dolor aun-*127que no continuamente porque se le aliviaba con morfina. Durante esos primeros diez días se le puso un molde de yeso en la pierna y cuando se le removió se encontró que se le había desarrollado una flebitis, que es una obstrucción de las venas grandes del pie y de la pierna. La flebitis es dolorosa. De-sapareció en el curso de varias semanas sin que se le diera otro tratamiento que no fuera descanso. A los diez y ocho días de operado se le dió de alta en la Clínica Pavía y se tras-ladó a su hogar, donde el Dr. Sheplan continuó viéndole dia-riamente durante dos semanas porque le estaba dando tra-tamiento para doblar la rodilla. Luego le veía una o dos veces por semana durante las seis semanas subsiguientes. Después del tratamiento de fisioterapia la rodilla estaba bas-tante bien y pudo doblarla como % de lo normal y aunque todavía tenía alguna hinchazón pudo regresar a su trabajo.
Ya hemos visto que la corte a quo, además de conceder al demandante Baralt, los gastos de clínica, médico, enfermeras, etc., ascendentes a $1,555.15, y una suma de $2,000 como dinero dejado de percibir durante su enfermedad, le concedió $13,000 más por los sufrimientos mentales y morales y las consecuencias de la lesión por él recibida, que hacen un total de $16,555.15, que es la suma específica reclamada en la demanda.
Hemos dicho que el fijar la cuantía de la indemnización es cuestión de apreciación y lo hecho por la corte sentencia-dora no debe alterarse a menos que sea manifiestamente errónea o exagerada. Rodríguez v. American R. R. Co., 43 D.P.R. 493. Aunque un caso específico no es precedente en cuanto a cuantía, Sánchez v. Sucn. I. Serrallés, 53 D. P. R. 80; Vázquez v. Laugier, 60 D.P.R. 414, por la razón de que cada caso depende de sus propias circunstancias, Meléndez v. Metro Taxicabs, 68 D.P.R. 766, al examinar nuestra jurisprudencia no hemos encontrado que bajo circunstancias similares, las cortes inferiores o nosotros hayamos concedido una indemni-zación tan elevada, como la envuelta en este caso. (1)
*128Dada la naturaleza de las lesiones recibidas por el deman-dante-apelado, y considerando todas las consecuencias de las mismas, nos parece un poco exagerada la suma de $13,000 concedídale por las lesiones y los sufrimientos físicos, debiendo reducirse la misma a $8,000, que es a nuestro juicio razonable. Sumada a las otras partidas hacen un total de $11,555.15, que es una indemnización razonable.
Creemos igualmente que asiste la razón a los apelantes al alegar en su segundo señalamiento de error, que la suma de $5,799.14 concedida por las lesiones sufridas por la señora Baralt es excesiva. De esta suma $799.14 corresponden a los gastos de curación y sobre dicha partida no hay controversia.
La señora Baralt sufrió una contusión en la rodilla dere-cha y la fractura de tres costillas. Además sufrió una tor-cedura donde se juntan las costillas y el esternón. Estas le-siones le produjeron severos dolores. Estuvo recluida tres *129semanas en una clínica. Las fracturas consolidaron bien sin que a la demandante se le ocasionara daño alguno de carácter permanente. Consideradas todas estas circunstancias esti-mamos que una indemnización de $3,799.14 es justa y ra-zonable. (2)
En su tercer señalamiento los apelantes imputan error a la corte a quo al no haber desestimado la demanda en cuanto al demandante Baralt, Jr. Su contención es que éste no podía reclamar para sí una cantidad por concepto de daños y perjuicios pertenecientes a la sociedad de gananciales.
No tienen razón. No hay duda de que la acción para re-clamar daños personales sufridos por uno de los cónyuges pertenece a la sociedad de gananciales, Meléndez v. Iturrondo, 71 D.P.R. 60; pero al esposo, como administrador de dicha sociedad, compete instar la acción. Valiente & Cía, v. Corte, 68 D.P.R. 529. Eso fué lo que ocurrió aquí. Baralt, Jr., in-terpuso a su nombre la acción para reclamar los daños sufri-dos por él y los sufridos por su esposa. La indemnización concedida, corresponde desde luego, a la sociedad de ganan-ciales.
El cuarto error, lo formulan los apelantes así:
“El Tribunal Superior de Puerto Rico, Sala de Arecibo, cometió error al no permitir a la parte demandada establecer que el accidente se debió a una condición defectuosa de la carretera mediante evidencia de que en ese mismo sitio han ocurrido in-numerables patinazos en los mismos días en que ocurrió el acci-dente en este caso.”
Las partes están de acuerdo en cuanto a la condición defectuosa de la carretera donde ocurrió el accidente. Las autoridades citadas por los apelantes sostienen que al deter-minarse si hubo negligencia se debe considerar el estado de la *130carretera. (3) Este Tribunal ha resuelto que el hecho de una patinada, por sí solo, no es prueba de negligencia. Rodríguez v. White Star Bus Line, 54 D.P.R. 310, 321. Empero, el hecho de que un automóvil patine no es necesariamente una defensa para el conductor. 1 Blashfield, 680, 681. Todo conductor debe ejercer un cuidado extraordinario para man-tener el automóvil bajo control en una carretera resbalosa y evitar así estrellarse contra otro vehículo. Véase 58 A.L.R. 278. Art. 15 (a) Ley de Automóviles según enmendada.(4)
En este caso la corte a quo concluyó, con base para ello en el récord, que el vehículo del demandado “marchaba a una velocidad consirable de alrededor de cincuenta millas por hora, por la derecha de la carretera, y con motivo de dicha velocidad y del estado resbaloso por mojado de la carretera en ese sitio, comenzó a patinar inclinándose su parte posterior hacia el centro de la carretera y luego rápidamente dando una vuelta completa sobre dicha carretera yendo a chocar violentamente, en el extremo izquierdo de la carretera (mirando hacia Are-cibo) contra el automóvil que conducía Baralt, ...” Obvia-mente la velocidad a que marchaba el vehículo del apelante, más bien que la condición resbalosa de la carretera, causó la patinada. Establecida la negligencia del apelante al con-ducir su vehículo a gran velocidad por aquel sitio, no vemos en qué podía favorecerle, ni qué pertinencia podía tener la evidencia de que en dicho sitio había ocurrido innumerables patinazos en los mismos días en que ocurrió el accidente al apelante. El cuarto error tampoco fué cometido.

*131
La sentencia apelada será modificada en el sentido de re-bajar la indemnización concedida al demandante Baralt, Jr., a la suma de $11,555.15 y la concedida por los daños sufridos por su esposa, a $S,799.1U, y así modificada se confirma.


 En Pepin v. Ready-Mix Concrete, 70 D.P.R. 758, un joven estu-diante de 16 años de edad sufrió una fractura deprimida del cráneo, se le *128operó y estuvo recluido 12 días en el hospital recibiendo extensos trata-mientos y curaciones; quedó con una depresión en el cráneo y entera-mente incapacitado, mostrando síndromes epilépticos, y habiendo sufrido vértigos, mareos y vahídos. Como consecuencia de la lesión no pudo con-tinuar sus estudios ni dedicarse a trabajo fuerte. A la fecha del juicio con-tinuaba bajo observación y tratamiento médico. La indemnización total de $5,000 concedídale por la corte sentenciadora la aumentamos a $10,000.
En Del Río v. García, 71 D.P.R. 98, el lesionado era un empleado del Departamento de Hacienda y como tal percibía un sueldo de $200 mensua-les. Después de sufrir el accidente fué llevado en estado de inconsciencia a una clínica donde estuvo recluido unos ochenta días. Recibió varias he-ridas en la cabeza, fuertes contusiones en el pecho, una fractura múltiple de la rodilla en los huesos de la tibia y fíbula y posiblemente una fractura de la base del cráneo. Como resultado de esas lesiones camina con difi-cultad, no puede subir escaleras, ha perdido la memoria, está incapacitado para continuar trabajando en la clase de trabajo que desempeñó hasta la fecha del accidente; presenta cambios permanentes en su personalidad como resultado de un traumatismo craneal y no podrá volver a trabajar como contable, que es su profesión. Dijimos que tomando en considera-ción estas circunstancias no era excesiva una indemnización de $8,000 por las lesiones recibidas y por su incapacidad permanente, y $3,500 por sus sufrimientos físicos y angustias mentales.
En Meléndez v. Taxicabs, supra, el lesionado sufrió una fractura com-puesta de la pierna derecha en su tercio inferior, sufrió tres operaciones, y a la fecha del juicio — un año después de recibir la lesión — continuaba re-cluido en una clínica. Confirmamos la sentencia que le concedió $6,000 por las lesiones, dolores físicos y angustias mentales.


 En Martínez v. Báez, 63 D.P.R. 783, el demandante sufrió una ex-tensa y fuerte contusión en el costado izquierdo que produjo un estado marcado de choque traumático con fractura de la décima costilla izquierda, pleuritis seca subyacente al trauma en dicho costado izquierdo y heridas leves y laceraciones en los muslos y los brazos. En apelación considera-mos excesiva la suma de $1,100 concedídale por la corte sentenciadora y la redujimos a $500.


 1 Blashfield 681; 3-4 Huddy, Cyclopedia 121, 122; Brinegar v. Greene, 117 F.2d 316, entre otros.


 Dicho artículo dispone:
“Artículo 15. — Enmendado según la Ley 156 de 26 de abril de 1951.
“(a) La velocidad de un vehículo de motor deberá regularse con el debido cuidado, teniendo en cuenta el ancho, tránsito, uso y condiciones del camino. Nadie deberá guiar a una velocidad mayor de la que le per-mita ejercer el debido dominio del vehículo y reducir la velocidad o parar cuando sea necesario para evitar atropellar a una persona o chocar con algún vehículo u otro artefacto de transporte que esté en la carretera o entre en la misma ajustándose a los requisitos legales y al deber en que están los conductores y otras personas que usan las carreteras de tener el debido cuidado.”